Supreme Court of Florida
                                   ____________

                                  No. SC17-1808
                                  ____________

                          RONALD PALMER HEATH,
                                Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                [February 28, 2018]

PER CURIAM.

      We have for review Ronald Palmer Heath’s appeal of the circuit court’s

order denying Heath’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Heath’s motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). After this Court decided Hitchcock v. State, 226 So. 3d 216 (Fla.), cert.

denied, 138 S. Ct. 513 (2017), Heath responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.
      After reviewing Heath’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Heath is not entitled to relief. Heath

was sentenced to death following a jury’s recommendation for death by a vote of

ten to two. Heath v. State, 648 So. 2d 660, 663 (Fla. 1994). Heath’s sentence of

death became final in 1995. Heath v. Florida, 515 U.S. 1162 (1995). Thus, Hurst

does not apply retroactively to Heath’s sentence of death. See Hitchcock, 226 So.
3d at 217. Accordingly, we affirm the denial of Heath’s motion.

      The Court having carefully considered all arguments raised by Heath, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Alachua County,
     James M. Colaw, Judge - Case No. 011989CF003026AXXXXX

Billy H. Nolas, Chief, Capital Habeas Unit, Office of the Federal Public Defender,
Northern District of Florida, Tallahassee, Florida; and Sonya Rudenstine,
Gainesville, Florida,

                                        -2-
      for Appellant

Pamela Jo Bondi, Attorney General, and Jennifer A. Donahue, Assistant Attorney
General, Tallahassee, Florida,

      for Appellee




                                     -3-